14-950
     Chen v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 933 701
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   30th day of March, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAN LEI CHEN, AKA JIANLEI CHEN,
14                 Petitioner,
15
16                    v.                                             14-950
17                                                                   NAC
18
19   ERIC H. HOLDER, JR., UNITED STATES
20   ATTORNEY GENERAL,
21                  Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jian Lei Chen, pro se, Fresh Meadows,
25                                      New York.
26
27   FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney
28                                      General, Mary Jane Candaux,
29                                      Assistant Director, Nicole J.
30                                      Thomas-Dorris, Trial Attorney,
31                                      Office of Immigration Litigation,
1                                 United States Department of Justice,
2                                 Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8        Petitioner Jian Lei Chen, a native and citizen of the

9    People’s Republic of China, seeks review of a January 17, 2014,

10   decision of the BIA affirming a December 7, 2011, decision of

11   an Immigration Judge (“IJ”) denying Chen’s application for

12   asylum, withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).     In re Jian Lei Chen, No. A200 933 701

14   (B.I.A. Jan. 17, 2014), aff’g No. A200 933 701 (Immig. Ct. N.Y.

15   City Dec. 7, 2011).   We assume the parties’ familiarity with

16   the underlying facts and procedural history in this case.

17       Under the circumstances of this case, we review both the

18   IJ’s and the BIA’s opinions “for the sake of completeness.”

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

20   2006).    The   applicable     standards   of   review   are   well

21   established.    8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

22   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     The agency may,

23   “[c]onsidering the totality of the circumstances,” base a

                                      2
1    credibility finding on inconsistencies in an asylum applicant’s

2    statements    and    other    record      evidence    “without   regard    to

3    whether” they go “to the heart of the applicant’s claim.”

4    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

5    Substantial evidence supports the agency’s determination that

6    Chen was not credible.

 7       The agency reasonably relied on several discrepancies in

 8   the record.        For example, Chen testified that his mother

 9   arranged for his girlfriend to deliver their baby at a private

10   hospital on a date eleven months after they discovered she was

11   pregnant.      The    IJ     was   not    compelled    to   credit    Chen’s

12   explanation that he was young and unaware of the normal

13   gestation period because presumably both his mother and the

14   hospital with which she made arrangements would have had such

15   knowledge.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

16   2005).       The    agency    also       reasonably    relied    on   record

17   inconsistencies related to whether Chen told doctors at a public

18   hospital that he had been beaten, and whether family planning

19   officials arrested Chen at his house or his father’s house.               See

20   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-67.

21   Having questioned Chen’s credibility, the agency reasonably

22   relied further on his failure to provide credible evidence to
                                   3
1    rehabilitate his testimony.     See Biao Yang v. Gonzales, 496

2    F.3d 268, 273 (2d Cir. 2007).

3        Given the inconsistency and corroboration findings, which

4    called into question whether there was any pregnancy or

5    beating—the two main facts underlying the claim-the agency’s

6    adverse credibility determination is supported by substantial

7    evidence, and is dispositive of Chen’s claims for asylum,

8    withholding   of   removal,   and   CAT   relief.   See   8 U.S.C.

9    § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-57

10   (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DENIED as moot.    Any pending request for oral argument in

16   this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                  FOR THE COURT:
20                                  Catherine O=Hagan Wolfe, Clerk




                                     4